Case 5:21-cv-02155-LHK Document 26 Filed 04/27/21 Page 1 of 6
        Case 5:21-cv-02155-LHK Document 26 Filed 04/27/21 Page 2 of 6



 1   April 27, 2021

 2   Submitted via ECF

 3   Magistrate Judge Susan van Keulen
     San Jose Courthouse
 4   Courtroom 6 - 4th Floor
     280 South 1st Street
 5   San Jose, CA 95113

 6          Re:       Joint Submission in Response to Dkt. No. 16 re: Discovery Efforts

 7                    Hewitt v. Google LLC, Case No. 5:21-cv-02155-LHK-SVK (N.D. Cal.)

 8   Dear Magistrate Judge van Keulen:
 9          Pursuant to Your Honor’s April 15, 2021 Order (Dkt. No. 16), plaintiffs Benjamin Hewitt
10   and Kimberley Woodruff (“Plaintiffs”) and defendant Google LLC (“Google”) (collectively,
11   “Parties”) jointly submit this statement setting forth the status of discovery efforts.
12

13    Dated: April 27, 2021
14

15    BLEICHMAR FONTI & AULD LLP                          COOLEY LLP
16    By: /s/ Lesley E. Weaver                            By: /s/ Jeffrey M. Gutkin           ___
17    Lesley E. Weaver (Cal. Bar No. 191305)              MICHAEL G. RHODES (SBN 116127)
      Matthew S. Melamed (Cal. Bar No. 260272)            (rhodesmg@cooley.com)
18    Anne K. Davis (Cal. Bar No. 267909)                 JEFFREY M. GUTKIN (SBN 216083)
      Angelica M. Ornelas (Cal. Bar No. 285929)           (jgutkin@cooley.com)
19    Joshua D. Samra (Cal. Bar No. 313050)               DANIELLE C. PIERRE (SBN 300567)
      555 12th Street, Suite 1600                         (dpierre@cooley.com)
20
      Oakland, CA 94607                                   COLIN S. SCOTT (SBN 318555)
21    Tel.: (415) 445-4003                                (cscott@cooley.com)
      Fax: (415) 445-4020                                 101 California Street, 5th Floor
22    lweaver@bfalaw.com                                  San Francisco, California 94111-5800
      mmelamed@bfalaw.com                                 Telephone: (415) 693 2000
23    adavis@bfalaw.com                                   Facsimile: (415) 693 2222
      aornelas@bfalaw.com
24
      jsamra@bfalaw.com                                   Attorneys for Defendant
25                                                        GOOGLE LLC
      SIMMONS HANLY CONROY LLC
26
      By:     /s/ Jay Barnes
27    Mitchell M. Breit (pro hac vice to be sought)
      Jason ‘Jay’ Barnes (admitted pro hac vice)
28
                                                   1
                   Joint Submission in Response to Dkt. No. 16 Re: Discovery Efforts
                                     Case No.: 5:20-cv-03664-LHK
       Case 5:21-cv-02155-LHK Document 26 Filed 04/27/21 Page 3 of 6



 1   An Truong (admitted pro hac vice)
     Eric Johnson (pro hac vice to be sought)
 2   112 Madison Avenue, 7th Floor
     New York, NY 10016
 3
     Tel.: (212) 784-6400
 4   Fax: (212) 213-5949
     mbreit@simmonsfirm.com
 5   jaybarnes@simmonsfirm.com
     atruong@simmonsfirm.com
 6   ejohnson@simmonsfirm.com
 7
     PRITZKER LEVINE LLP
 8
     By:     /s/ Elizabeth C. Pritzker
 9   Elizabeth C. Pritzker (Cal. Bar No. 146267)
     Jonathan K. Levine (Cal Bar No. 220289)
10   Caroline C. Corbitt (Cal Bar No. 305492)
11   1900 Powell Street, Suite 450
     Emeryville, CA 94608
12   Tel.: (415) 692-0772
     Fax: (415) 366-6110
13   ecp@pritzkerlevine.com
     jkl@pritzkerlevine.com
14   ccc@pritzkerlevine.com
15

16   Attorneys for Plaintiffs

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
                  Joint Submission in Response to Dkt. No. 16 Re: Discovery Efforts
                                    Case No.: 5:20-cv-03664-LHK
        Case 5:21-cv-02155-LHK Document 26 Filed 04/27/21 Page 4 of 6



 1           On April 2, 2021, Plaintiffs served Google with the Summons and Complaint (Dkt No.

 2   10), as well as a letter seeking to discuss preservation issues.

 3           On April 15, 2021, Google’s counsel in this action, Cooley LLP, identified themselves

 4   to Plaintiffs.

 5           On April 19, 2021, the Parties had an initial meet and confer regarding preservation and

 6   discovery issues in this action, as well as possible future coordination with the related cases

 7   Brown v. Google, No. 20-CV-03664-LHK (N.D. Cal. filed June 2, 2020) and Calhoun v. Google,

 8   No. 20-CV-05146-LHK (N.D. Cal. filed July 27, 2020). Following the April 19 meet and confer,

 9   Plaintiffs provided Google’s counsel with the Stipulated Protective Order and the Stipulated

10   Order Re: Discovery of Electronically Stored Information entered in the Calhoun case for

11   counsel’s consideration. These discussions remain ongoing.

12           On April 26, 2021, the Parties had a follow-up meet and confer to discuss certain

13   categories of information potentially relevant to the Hewitt matter. To further preservation and

14   relevance discussions, following the April 26 meet and confer, Plaintiffs served Google with

15   their First Request for Production of Documents (“RFPs”). Plaintiffs have proposed that the

16   RFPs be deemed served at the conclusion of the Parties’ Rule 26(f) conference, and that the

17   Parties further negotiate regarding prioritization of any discovery.

18           A Rule 26(f) meet and confer is scheduled for May 4, 2021.

19           The Parties can answer any further questions the Court may have at the April 29, 2021

20   hearing.

21

22

23

24

25

26

27

28
                                                      3
                      Joint Submission in Response to Dkt. No. 16 Re: Discovery Efforts
                                        Case No.: 5:20-cv-03664-LHK
        Case 5:21-cv-02155-LHK Document 26 Filed 04/27/21 Page 5 of 6



 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

 3   obtained from the other signatories. I declare under penalty of perjury that the foregoing is true

 4   and correct.

 5          Executed this 27th day of April, 2021, at Oakland, California.

 6

 7                                                 /s/ Lesley E. Weaver
                                                   Lesley E. Weaver
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case 5:21-cv-02155-LHK Document 26 Filed 04/27/21 Page 6 of 6



 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on April 27, 2021, I electronically filed the foregoing document

 3   using the CM/ECF system, which will send notification of such filing to all counsel of record

 4   registered in the CM/ECF system.

 5          Executed this 27th day of April 2021, at Oakland, California.

 6

 7

 8                                               /s/ Lesley E. Weaver
                                                 Lesley E. Weaver
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
